DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:

In regard amended claim 1, the prior arts of record do not teach or disclose a network device, comprising: a processor, configured to obtain scheduling time information of at least one beam, wherein the scheduling time information of the at least one beam comprises a mapping relationship between a respective scheduling time of each beam of the at least one beam and the respective beam, or a respective scheduling time of each beam of the at least one beam, the scheduling time information of the at least one beam instructs the terminal to receive or send a signal at least one scheduling time indicated by the scheduling time information of the at least one beam, and the at least one beam comprises a first beam currently accessed by a terminal; and a transceiver, configured to send first indication information to the terminal, wherein the first indication information indicates the scheduling time information of the at least one beam.

In regard amended claim 8, the prior arts of record do not teach or disclose a terminal, comprising: a transceiver, configured to: receive first indication information sent by a network device, wherein the first indication information indicates scheduling time information of at least one beam, the scheduling time information of the at least one beam comprises a mapping 

In regard amended claim 15, the prior arts of record do not teach or disclose a terminal, comprising: a non-transitory memory; a processor; a transceiver; and a bus, wherein the memory, the processor, and the transceiver are connected using the bus; wherein the transceiver is configured to perform communication between the terminal and an external device; wherein the memory is configured to store a computer instruction; and wherein the processor is configured to execute the computer instruction to: control the transceiver to receive first indication information sent by a network device, wherein the first indication information indicates scheduling time information of at least one beam, the scheduling time information of the at least one beam comprises a mapping relationship between a respective scheduling time of each beam of the at least one beam and the respective beam, or a respective scheduling time of each beam of the at least one beam, the scheduling time information of the at least one beam instructs the terminal to receive or send a signal at least one scheduling time indicated by the scheduling time information of the at least one beam and the at least one beam comprises a first beam currently accessed by a terminal; and control the transceiver to receive or send, based on the first indication information, 

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHIRIN SAM whose telephone number is (571)272-3082.  The examiner can normally be reached on Mon - Fri, 10:30am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz R. Sheikh can be reached on (571) 272 - 3795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 



Date: 02/12/2021
/PHIRIN SAM/Primary Examiner, Art Unit 2476